        Case 8:21-mj-00213-DUTY Document 9 Filed 03/29/21 Page 1 of 2 Page ID #:22
                                                                                   --            FILtu
                                                                                                           COURT
                                                                             fIi    CI.L-RK, U.S. DISTRICT
                                                                                        _v

 l i
                                                                              I           MAR 2 9 221
2 1
                                                                               ~~ '",::=,~1' ~,AL C!S~ RICT F CALpORUTY
                                                                                  , ,,
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                          Case No. 2:21-mj-00213
12                           Plainriff,                   ORDER OF DETENTION AFTER
                                                          HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                        U.S.C. § 3143(a)]
                                 v.
14
       HERIVERTO CISNEROS-TOSCANO,
15
                             Defendant.
16
17
18            The defendant having been arrested in this District pursuant to a warrant issued by
19     the United States District Court for the Southern District of California for alleged violations
20     ofthe terms and conditions of supervision; and
21            The Court having conducted a detention hearing pursuant to Federal Rule of

22     Criminal Procedure 32.1(a)(6) and 18 U.S.C.§ 3143(a),
23            The Court finds that:

24        A.(X) The defendant has not met defendant's burden of establishing by clear and
25            convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
26            or (c). This finding is based on: nature ofcurrent allegations, prior revocation, and
27            criminal history

28            and
      Case 8:21-mj-00213-DUTY Document 9 Filed 03/29/21 Page 2 of 2 Page ID #:23



 1
 2   B. ()The defendant has not met defendant's burden of establishing by clear and
        convincing evidence that he is not likely to pose a danger to the safety of any other
        person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 5      based on:
6
           IT THEREFORE IS ORDERED that the defendant be detained pending further
     revocation proceedings.


10 I Dated: March 29, 2021
11
12
                                                              D. ABLY
13                                                       nited States Magistrate Ju
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
